     Case 2:20-cv-02078-LMA-DPC Document 26 Filed 02/24/21 Page 1 of 1




MINUTE ENTRY
AFRICK, J.
February 24, 2021
JS-10 00:10

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

ERIC J. BORGSTEDE                                                     CIVIL ACTION

VERSUS                                                                    No. 20-2078

ILLINOIS CENTRAL RAILROAD COMPANY                                         SECTION I

                                       ORDER

      On this date, the Court held a telephonic status conference with counsel for all

parties participating to set new dates in light of plaintiff’s pending surgery. Pursuant

to the discussion at the conference,

      IT IS ORDERED that all scheduling order deadlines regarding medical

discovery and associated expert witness practice may be extended by agreement of

counsel, except that any motions in limine relating to same shall be set for submission

no later than WEDNESDAY, JUNE 30, 2021.

      IT IS FURTHER ORDERED that trial in the above-captioned case is

continued to MONDAY, AUGUST 16, 2021, at 8:30 A.M. A pretrial conference will

be held TUESDAY, JULY 13, 2021, at 10:30 A.M.



                                        _______________________________________
                                                 LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE
